—In an action for a judgment declaring the rights of the parties under certain insurance policies, the defendant P & A Insurance Brokerage, Inc., appeals from an order of the Supreme Court, Queens County (Milano, J.), dated July 22, 1998, which denied its motion to dismiss the complaint as barred by the Statute of Limitations.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly determined that the six-year Statute of Limitations applies (see, CPLR 213 [1]), and that the plaintiff was entitled to commence an action for a judgment declaring the rights and responsibilities of the parties (see, Tepedino v Zurich-Am. Ins. Group, 220 AD2d 579; Costa v Colonial Penn Ins. Co., 204 AD2d 591; Insurance Law § 3420; Fabian v MVAIC, 111 AD2d 366, 367). S. Miller, J. P., Sullivan, Friedmann, Luciano and Feuerstein, JJ., concur.